PER CURIAM:
John Paul Turner appeals the district court’s orders denying his motion for leave to proceed in forma pauperis and dismissing the action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny the motions for leave to proceed in forma pauperis and to consolidate and dismiss the appeal on the reasoning of the district court. See In re: Turner, No. CA-05-56-SGW (W.D.Va. Nov. 15, 2005; Nov. 23, 2005). We dispense with oral argument because the facts and legal contentions are adequately set forth in the materials before the court and argument would not aid the decisional process.

DISMISSED